Citation Nr: 1640658	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML), to include as a result of Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Michele Vollmer, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army from September 1964 to September 1967, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's service connection claim for AML.  The Veteran timely appealed.  

In August 2016 the Veteran testified in a Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of the transcript of that proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is at least as likely as not that the Veteran's AML is attributable to herbicide exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for AML have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

The Board need not discuss in detail the sufficiency of the VA's compliance with VCAA requirements in light of the fact that the Board is granting the Veteran's claim herein.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

Applicable Law and Analysis 

The Veteran avers that his current AML diagnosis is a direct result from his period of service, specifically, his exposure to Agent Orange.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii).  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§°3.307, 3.309(e).  The Board notes that the list of diseases associated with exposure to certain herbicide agents does not include AML.  38 C.F.R. § 3.309(e).  Thus, the Veteran can establish service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, it is undisputed that the Veteran has AML.  His medical records, documenting his diagnosis and treatment, have been made a part of the record.  In addition, as the Veteran has service in Vietnam during the requisite period, exposure to Agent Orange is conceded.  Thus, the outcome of this case turns on whether there is a competent and credible link between the Veteran's AML and his in-service exposure to Agent Orange.  

The record contains several nexus opinions from various doctors specializing in hematology and oncology.  In the opinions of record, the doctors opine that the Veteran's AML is attributed to benzene.  Further, the doctors find that based on scientific research, benzene (also known as "dibenzo") is a chemical found in Agent Orange.  See Medical Opinions from Dr. E.E. dated September 29, 2014 and October 1, 2015; Dr. S.D.G. dated December 2, 2015; and Dr. T.P.D. dated December 3, 2015.  Furthermore, the Veteran's counsel has cited reliable publications indicated that benzene is a byproduct of TCDD

The Board finds the opinions and scientific evidence of record to be credible and assign them high probative value.  The doctors rendering the opinions have extensive knowledge, experience, and training in the relevant medical field, as demonstrated by their summaries of their education and professional experiences.  Thus, the Board finds them to be highly credible and assigns their opinions high probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Given the numerous competent and credible medical opinions of record, providing a link between the Veteran's AML and his exposure to Agent Orange, and the lack of evidence against the Veteran's claim, the Board finds that the evidence of record is in favor of the Veteran's claim.  The benefit-of-the-doubt rule is applicable in this case.  Shedden element (3) is satisfied, and the benefit sought on appeal is allowed.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (the benefit of the doubt rule does not require that a medical principle to have reached the level of scientific consensus to support a claim for veterans benefits; also noting that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran).


ORDER

Service connection for AML is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


